Title: To Alexander Hamilton from Oliver Wolcott, Junior, 30 July 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Private.
Dear Sir.
Phila. July 30th. 1795
I have your Letter of the 28th: I will see the Secy of War this morning, and you may rely upon it, that the movement will be suspended.
The true state of things in this city is, that the Treaty was at first unpopular, the expectations of vain sanguine men, who considered this Country as all powerful & intittled to dictate, were not satisfied—every engine of faction was successfully set at work; at present there is more temper & moderation—the truth begins to prevail. I think we shall have no dangerous riots—but one month will determine the fate of our Country, so far as depends on ourselves—the extreme hazards of foreign war I do not take into account.
I dare not write & hardly dare think of what I know & believe respecting a certain character; whose situation gives him a decided influence. There has as yet nothing more passed between the Government & Mr. Hammond, than a verbal conference, in which the Presidents opinion respecting the merits of the Treaty has been declared to be like that of the Senate—no written memorial has passed nor have any measures as relative to the ratification been adopted—the ratification of the President has moreover been connected with the repeal of some unknown order respecting Vessells bound with provisions to France—though this was a condition improperly prescribed in my opinion, yet the circumstance might have been mentioned in a manner which would not be offensive and have assumed the form of a prudent precaution on the part of the President.
But what must the British Government think of the United States, when they find the Treaty clogged with one condition by the Senate, with another by the President—no answer given in a precise form, after forty days, no Minister in that Country to take up negociations proposed by ourselves, the Country rising into a flame, their Ministers house insulted by a Mob—their flag dragged through the Streets as in Charleston & burnt before the doors of their Consul—A driveller & fool appointed Chief Justice—&c &c. Can they believe that we desire peace?
I shall take immediate measures with two of my Colleagues, this very day—they are firm & honest men. We will if possible, to use a French phrase save our Country. You must not think we have been to blame for the delay. We have been constantly amused by R—who has said that the President was determined to ratify—the precise state of the business has never been communicated till within a few days—the affairs of his Dept. are solely conducted by himself. Feel no concern however, for I see a clue which I know will conduct us through every labyrnyth except that of War. On that point we must take our chance. It would be well if you or Mr. King or Gov. Jay could be here some time next week—provided too much speculation would not be excited.
Yrs. truly

Oliv. Wolcott.
A Hamilton Esqr.

